BY THE COURT.
The sailor detached is not responsible. The loss must fall on the mate, and the other negligent seaman. Sailors taken by pirates or enemies, when on special mission, are entitled to wages for the voyage. They have this advantage separate from those in the ship; who lose their wages, if captured in the ship; they must therefore be separated in cases of negligence. The loss must fall on such of the sailors as are in fault; and those in the ship must not pai’take in retributing the owner. The seaman in the business of the ship, sent from the boat, was the only hand in execution of the mission. The mate and the other seaman abandoned their duty, and must bear all the consequences of their fault and gross negligence.